SHEPARD, Chief Justice.
The Court of Appeals held in this appeal that the State need not prove that a cocaine dealer knew that he committed his crime within 1000 feet of a school in order to convict the dealer of dealing in cocaine as a class A felony, Ind.Code Ann. § 35-48-4-1 (West Supp.1990). Schnitz v. State, 650 N.E.2d 717 (Ind.Ct.App.1995). We granted transfer to consider this question alongside the appeal in Walker v. State, 668 N.E.2d 243 (Ind.1996).
For the reasons explained in Walker v. State, we summarily affirm the decision of the Court of Appeals in this ease. Ind. Appellate Rule 11(B)(3).
The judgment of the trial court is affirmed.
DICKSON and SELBY, JJ., concur.
DeBRULER, J., dissents without separate opinion.